DENY; and Opinion Filed September 12, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00980-CV

                        IN RE TUNAD ENTERPRISES, INC., Relator

                  Original Proceeding from the 417th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 417-00618-2016

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Boatright
       The underlying proceeding is a suit to recover a security deposit brought by the real party

in interest Martin Palma d/b/a Liz Palma (“Palma”) against his former landlord, relator Tunad

Enterprises, Inc. In this original proceeding, relator complains of the trial court’s August 30, 2018

written order denying relator’s request for attorney’s fees incurred in a prior mandamus proceeding

in this Court and of the trial court’s failure to issue findings of fact and conclusions of law

following that order. Relator also complains of the trial court’s verbal rulings on August 30, 2018

compelling relator to respond to discovery in aid of judgment, ordering $10,000 as sanctions

against relator, and requiring payment of the monetary sanctions before trial despite relator’s

purported inability to pay. To be entitled to mandamus relief, a relator must show both that the

trial court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record

before us, we conclude relator has not shown it is entitled to the relief requested.
        Relator has an adequate remedy on appeal regarding the denial of fees for the prior

mandamus proceeding. See In re Cousins, 551 S.W.3d 913, 920 (Tex. App.—Tyler 2018, orig.

proceeding) (ordinary appeal of the order denying motion for fees provided adequate remedy

where relator could pursue his claims, “eventual outcome had not been pre-determined by trial

court's ruling, and there was no danger that an appellate court would be unable to cure any error

through ordinary appeal or that error could not be made part of the appellate record”).

        As for the verbal rulings, the trial court has not signed a written sanctions order or a written

discovery order, and relator has not provided a reporter’s record of the hearing at which the verbal

rulings were made. Under these circumstances, the verbal rulings are not subject to mandamus

review and may not be stayed. See In re Cokinos, No. 05-16-01331-CV, 2016 WL 7163968, at *1

(Tex. App.—Dallas Nov. 16, 2016, orig. proceeding) (mem. op.) (denying mandamus where

relator did not file a written order or record of a verbal order) (internal citations omitted); see also

In re Bledsoe, 41 S.W.3d 807, 812 (Tex. App.—Fort Worth 2001, orig. proceeding) (verbal ruling

is subject to mandamus review only if it is clear, specific, and enforceable).

        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Jason Boatright/
                                                     JASON BOATRIGHT
                                                     JUSTICE




180980F.P05




                                                  –2–